                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

COTY GARRETT BOWMAN-JINES,                       )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 1:18-cv-206-RWS
                                                 )
LUKE ALLISON, et al.,                            )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of Coty Garrett Bowman-Jines, an inmate

at the Eastern Reception, Diagnostic and Correctional Center, for leave to commence this civil

action without prepayment of the required filing fee. Having reviewed the motion and plaintiff’s

statements submitted in support, the Court has determined to grant the motion, and assess an

initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). In addition, for the reasons

discussed below, the Court will give plaintiff the opportunity to file an amended complaint.

                                         28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

         Plaintiff did not submit a certified copy of his institution account statement as required by

28 U.S.C. § 1915(a)(2), and the Court entered an order directing him to do so. In response,

plaintiff submitted a letter stating that he had tried without success to obtain a copy of the

statement. The Court will therefore assess an initial partial filing fee of $1.00, an amount that is

reasonable under these circumstances. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir.

1997).

                                 Legal Standard on Initial Review

         Under 28 U.S.C. § 1915(e)(2)(B), the Court is required to dismiss a complaint filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. An action is

frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319,

328 (1989). An action is malicious if it is undertaken for the purpose of harassing the named

defendants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action fails to state

a claim upon which relief can be granted if it does not plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 678. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id. at 679. This is a
                                                  2
“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

       The plaintiff is required to plead facts that show more than the “mere possibility of

misconduct.” Iqbal, 556 U.S. at 679. The Court must review the factual allegations in the

complaint “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. When

faced with alternative explanations for the alleged misconduct, the Court may exercise its

judgment in determining whether plaintiff’s proffered conclusion is the most plausible or

whether it is more likely that no misconduct occurred. Id. at 680-82.

       Pro se complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106

(1976), but they still must allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).         The Court must weigh all factual

allegations in favor of the plaintiff, unless the facts alleged are clearly baseless. Denton v.

Hernandez, 504 U.S. 25, 32 (1992). Federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint.”

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Luke Allison and Tom

Wilkinson. He identifies Allison as a Butler County Correctional Officer, and Wilkinson as a

Butler County Medical Officer. He sues both defendants in an official and individual capacity.

       The allegations in the complaint concern events that occurred while plaintiff was

incarcerated at the Butler County Justice Center. According to the complaint, on July 24, 2018,

defendant Allison

       became very abrupt in a violent manner slammed the cell door on my finger
       causing my finger to jam/swell and turn blue. Kicking the door/chuck hole shut.

                                                 3
        I then pressed the button to tell Shift Commander my finger is jammed he then
        states you shouldn’t be acting like a fxxxxxx kid. States that I have a real job I
        don’t sell drugs. Safety and security of inmates at institution. Violent behavior
        aggression. Medical officer Tom Wilkinson failed to provide me medical
        attention. Medical neglect.

(Docket No. 1 at 4). Plaintiff describes his injury as a “jammed/swollen right index finger.” Id.

Plaintiff states he “pressed the emergency button and filled out a medical form and made a verbal

statement to the chief of justice.” Id.

        In the complaint, plaintiff averred he was a convicted and sentenced state prisoner.

However, review of plaintiff’s state court criminal case indicates that, at the time plaintiff’s

constitutional rights were allegedly violated, he was a pretrial detainee.1 Plaintiff states he seeks

damages in the amount of $50,000 for “emotional, pain and suffering” and to “ensure safety of

each inmate per this co.” Id. at 5.

                                               Discussion

        It appears plaintiff intends to claim that Allison used excessive force against him, and

that Wilkinson was deliberately indifferent to his serious medical needs. However, plaintiff fails

to allege sufficient facts to support either claim. Regarding Allison, it is not entirely clear

whether his actions were intentional or negligent, and plaintiff does not explain, with sufficient

specificity, the extent of the injuries he suffered. Regarding Wilkinson, plaintiff simply fails to

allege any facts to support a deliberate indifference claim. Even pro se plaintiffs are required to

set forth enough factual allegations to “nudge[ ] their claims across the line from conceivable to

plausible,” or “their complaint must be dismissed.” Twombly, 550 U.S. at 569-70; see also


1
  Review of Missouri Case.net shows that, on August 14, 2018, plaintiff pleaded guilty to unlawful
possession of a firearm, and was sentenced to a six-year prison term. See State of Missouri v. Coty G.
Bowman-Jines, No. 17BT-CR02349-01 (36th Jud. Cir. 2018). This Court takes judicial notice of this
public state record. See Levy v. Ohl, 477 F.3d 988 (8th Cir. 2007) (district court may take judicial notice
of public state records).


                                                    4
Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”).

        Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint. Plaintiff is warned that the filing of an amended complaint replaces the original

complaint, and so it must include all claims plaintiff wishes to bring. E.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Plaintiff

must submit the amended complaint on a court-provided form, and the amended complaint must

comply with Rules 8 and 10 of the Federal Rules of Civil Procedure. Rule 8 requires plaintiff to

set forth a short and plain statement of the claim showing entitlement to relief, and it also

requires that each averment be simple, concise and direct. Rule 10 requires plaintiff to state his

claims in separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances.

        In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also

indicate whether he intends to sue each defendant in his or her individual capacity, official

capacity, or both.2

        In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant. Plaintiff

should also state whether he was a pretrial detainee or a convicted and sentenced prisoner at the

time his constitutional rights were allegedly violated. Plaintiff should only include claims that


   2
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   5
arise out of the same transaction or occurrence, or simply put, claims that are related to each

other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and

set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

        If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the factual allegations supporting his claim or claims against that

defendant. Plaintiff should avoid naming anyone as a defendant unless that person is directly

related to his claim. Plaintiff’s failure to make specific and actionable allegations against any

defendant will result in that defendant’s dismissal from this case.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $1.00. Plaintiff is instructed to

make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison registration number; (3) this case number; and (4) the statement that the

remittance is for an original proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.




                                                 6
       If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

       Dated this 2nd day of October, 2018.




                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE




                                              7
